Citation Nr: 1231546	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for a sleep disorder, claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, claimed as secondary to PTSD.

4.  Entitlement to an initial evaluation in excess of 10 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2009, the Board denied service connection for a sleep disorder, a skin condition, a hiatal hernia, and a sinus condition on a direct basis.  The issues of entitlement to service connection for peripheral neuropathy and PTSD were remanded for additional development.  The Veteran timely appealed the Board's decision pertaining to service connection for a sleep disorder, a skin condition, a hiatal hernia, and a sinus condition to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court affirmed the Board's denial of direct service connection for a sleep disorder, a skin condition, a hiatal hernia, and a sinus condition.  However, it set aside the Board's implicit denial of disability compensation for hiatal hernia and sleep disorder as secondary to PTSD and remanded those matters for adjudication.

While the claims for PTSD and peripheral neuropathy were in remand status, the RO granted service connection for PTSD and assigned a 10 percent evaluation.  The Veteran timely appealed the evaluation of the disability and that issue is now properly before the Board.  Both the evaluation issue and the issue of entitlement to service connection for peripheral neuropathy have been returned to the Board for appellate consideration.  

The issues of entitlement to service connection on a secondary basis for hiatal hernia and a sleep disorder, as well as the issue of an initial evaluation in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Peripheral neuropathy was not manifest in service and is unrelated to service; there is no evidence of transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide and resolved within two years of the date of onset.

CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in February 2004 discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit or identify records pertinent to his claimed disabilities.  The evidence of record was listed, and the Veteran was advised that VA would make reasonable efforts to assist him in obtaining supportive evidence.  An August 2004 letter provided similar information.

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

A June 2009 letter provided the general status of the Veteran's appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect VA's duty to assist, available relevant records have been obtained and associated with the claims file.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the report is adequate on which to base a decision.  

Moreover, neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences (NAS)  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 to this section indicates that acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide and resolves within two years of the date of onset.  

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran was hospitalized at a VA facility in May and June 1974 for habitual episodic excessive drinking.  Physical examination revealed no complaints or findings suggestive of neuropathy.

A letter from P.F.H.P., M.D., indicates that he saw the Veteran on referral in November 1982 following a motor vehicle accident.  Dr. P. noted that he found the Veteran to be neurologically normal.  

The Veteran was admitted to a VA facility in April 1985 following what appeared to be a transient ischemic attack.  His past medical history noted a cervical spine injury, a flash burn to the eyes, and an appendectomy as a child, but no neurological complaints.  Physical examination revealed 5+/5+ strength in the extremities.  Neurological examination was grossly normal.  

EMG testing was carried out in May 2006.  Records from W.O.S., M.D. for the period from June 2006 to February 2007 reflect an assessment of peripheral neuropathy.

On VA psychiatric examination in September 2006, the Veteran reported a past medical history of various physical disabilities, including spinal disc problems and neurological problems in his legs.

In November 2006, the Veteran requested service connection for peripheral neuropathy.  He indicated that he had been diagnosed with the condition and stated his belief that it was possibly due to his exposure to herbicides.  He noted that he had experienced pain in his legs for over two years.  

On VA neurological examination in May 2010, the Veteran's history was reviewed.  He reported numbness in both lower legs.  Following examination, the diagnosis was peripheral neuropathy in both lower extremities manifested by numbness.  The examiner noted the Veteran's report that his symptoms began one year after service and slowly worsened over time.  He also noted the Veteran's history of cervical spine fracture three years previously and long-standing back disease with surgery about 10 or 15 years previously.  He indicated that service treatment records consisted only of entry and exit physical examinations, neither of which indicated any health complaints.  He stated that based on those limited documents, there did not appear to be any specific event or injury or specific disease related to active service that would cause neuropathy symptoms.  He acknowledged the Veteran's report of symptoms beginning within one year of service, but noted that there was no documented medical statement or physician visits to prove that.  He noted that the cervical and lumbar spine issues could cause neuropathic symptoms.  He inquired with the Veteran and was told that he had seen a neurologist (Dr. M.), whom he believed had told him that his neuropathy was due to Agent Orange exposure.  The examiner strongly encouraged the Veteran to contact Dr. M. and request a statement to that effect with supporting rationale.  He noted that there was a long period of time between discharge and when the Veteran was first seen for medical issues, likely as early as 1982 for unrelated issues.  The Veteran stated that he did see a private physician after discharge and that he would attempt to obtain records.  The examiner concluded that if such information was not available, he felt that it would be resorting to speculation to determine whether the current neuropathy was due to herbicide exposure.  He reasoned that it would be medically impossible to determine that, even in spite of having testing shown in the past few years confirming neuropathy in the lower extremities.  He stated that it would be impossible to determine whether neuropathy was specifically due to herbicide exposure because there had been no testing to prove or delineate that.  He noted that such a finding would only be based on the Veteran's word that his symptoms began within one year of discharge to a compensable degree.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for peripheral neuropathy on a presumptive basis.  In that regard, the Board observes that there is no indication of transient peripheral neuropathy that appeared within weeks or months of exposures to herbicides and resolved within two years of the date of onset.  Notably, examination in 1982 and 1985 did not reveal any neurological impairment.  Rather, onset of peripheral neuropathy appears to have occurred in approximately 2006, and has not resolved since that time.  Accordingly, the Veteran's peripheral neuropathy does not meet the regulatory definition of acute or subacute peripheral neuropathy, and may not be awarded service connection on a presumptive basis.

The Board has also concluded that service connection is not warranted on a direct basis.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of peripheral neuropathy, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  In this case there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to herbicides in service and asserts that his subsequent peripheral neuropathy is related to that exposure, the records do not demonstrate that the currently diagnosed peripheral neuropathy is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it was impossible to determine whether neuropathy was specifically due to herbicide exposure because there had been no testing to prove that.  He noted that such a finding would be based solely on the Veteran's word that his symptoms began within one year of discharge.  He further noted that the Veteran was not seen for medical issue until approximately 1982, and such treatment was for unrelated issues.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that when the Veteran was first treated by VA in 1974, he had no complaints or symptoms suggestive of peripheral neuropathy, despite his current contention that the disorder started within one year of his discharge from service.  Private records reflect treatment over the years for various complaints, and that a diagnosis of peripheral neuropathy was not made until 2006.  In his pursuit of VA benefits, the Veteran stated in November 2006 that he had experienced pain in his legs for more than two years.  The Board finds that his inconsistency in reporting date of onset undermines the veracity of his statements regarding continuity.  In that regard, the Board finds that statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the peripheral neuropathy consists of treatment records and the Veteran's own statements reflecting onset of symptomatology years after service discharge.  

The Board has also considered the Veteran's lay assertions that his peripheral neuropathy is the result of herbicide exposure in service.  Certainly, he is competent to report sensory or observed symptoms such as those related to his lower extremities, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as assigning a specific diagnosis to neurologic symptoms and linking any such condition to in-service herbicide exposure or other incident of service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For these reasons, the Board concludes that the claim of entitlement to service connection for peripheral neuropathy, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


	
ORDER

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

As discussed above, the Court set aside and remanded certain issues stemming from the Board's October 2009 decision.  Specifically, the Court noted the Veteran's argument that his claimed sleep disorder and hiatal hernia are secondary to PTSD.  As service connection is now in effect for PTSD, these issues must be appropriately developed and adjudicated.  In that regard, the Board observes that the Veteran has not been given appropriate notice regarding the evidence necessary to substantiate a claim for service connection on a secondary basis.  

 Moreover, as there is current evidence of both sleep apnea and hiatal hernia, as well as treatise evidence purporting to link those disorders to PTSD, the Board finds that VA examinations are warranted.  See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet App. 79 (2006).

With respect to the referenced treatise evidence, the Board notes that in July 2012 the Veteran's attorney submitted various materials regarding PTSD and its possible relationship to various other medical conditions.  This evidence has not yet been reviewed by the RO; the attorney specified that the appeal should be remanded to the RO for review of the newly submitted evidence.

Finally, the Board observes that in January 2012, the Veteran's attorney indicated that the appellant had not been provided with a copy of the December 2011 psychiatric examination report.  He requested that such be forwarded and that the Veteran be afforded 45 days to complete review and provide further comments.  

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice informing the Veteran of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.

2.  Forward to the Veteran and his representative a copy of the December 2011 VA psychiatric examination report.  The Veteran and his representative should be afforded the requested 45 days from the date the requested report is mailed to provide additional evidence and comment.  

The following development should not be undertaken until the above-directed actions have been accomplished.

3.  Schedule a VA examination to determine the etiology of the Veteran's claimed sleep disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present sleep disorders.  With respect to each current disorder, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability was either caused or aggravated by the Veteran's service-connected PTSD.

If it is found that any such disabilities were aggravated by the PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Schedule a VA examination to determine the etiology of the Veteran's claimed hiatal hernia.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether a diagnosis of hiatal hernia is appropriate.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hiatal hernia was either caused or aggravated by the Veteran's service-connected PTSD.

If it is found that hiatal hernia was aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


